Citation Nr: 1719350	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and C.T.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the RO in Houston, Texas, which denied service connection for a major depressive disorder with insomnia and anxiety (claimed as PTSD).

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In February 2017, the Veteran and C.T. testified at a Board videoconference hearing at the San Antonio, Texas RO, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., the transcript for which has been associated with the record.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with depressive disorder and anxiety disorder.

2.	The current depressive disorder and anxiety disorder are not related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in July 2011, prior to the December 2012 rating decision that denied service connection for an acquired psychiatric disorder.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in November 2013, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that November 2013 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran has claimed service connection for an acquired psychiatric disorder without psychosis, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
   
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally asserts that the current acquired psychiatric disorder is the result of military service.  In a September 2010 Statement attached to the service connection claim, the Veteran asserted that the current mental health disorders are the result of suffering racial discrimination during service and ultimately being involuntarily forced out of the military.  The Veteran conveyed receiving orders to be stationed in Germany during active service, but had sought to defer the transfer until his wife recovered from a serious automobile accident.  The Veteran stated being successful in getting the transfer orders temporarily deferred, which upset another serviceman who had somehow gotten the transfer orders reinstated, because the serviceman allegedly harbored racial prejudice against the Veteran.  The Veteran went to the personnel department to inquire about the reinstated transfer orders but did not ask to be separated from service.  The Veteran further describes that the individual at the personnel department summoned a sergeant, who became very angry and ordered the Veteran to sign papers that the Veteran was told would revoke the transfer orders.  Upon signing the papers, the sergeant ordered the Veteran to turn over the military insignias from his uniform as the Veteran had just been discharged from the military.  The Veteran asserted this incident resulted in depression as the Veteran had suddenly and unexpectedly been discharged from service due to the perceived racial discrimination.  The Veteran also stated that it took years after service separation to return to work due to depression and the inability to trust others due to the circumstances surrounding service separation.

Similarly, during the February 2017 Board hearing, the Veteran testified to the events surrounding discharge from service detailed in the September 2010 statement above.  The Veteran testified to not understanding the substance of the papers the sergeant ordered the Veteran to sign due to limited proficiency in English at the time.  The Veteran testified that he never asked to be discharged from the military due to the wife's illness, and that depression started upon the unexpected and sudden discharge from service.  The Veteran testified to being unable to work for approximately four years after service separation because of depression.

Initially, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  A November 2013 VA examination report reflects the Veteran was diagnosed with unspecified anxiety disorder and unspecified depressive disorder.

After review of all the evidence of record, lay and medical, the Board finds that the current acquired psychiatric disorder was not incurred in or otherwise caused by active service.  Although the testimony during the February 2017 Board hearing was that the Veteran had never requested to be discharged from the military due to the wife's condition following a severe automobile accident and that the Veteran unknowingly signed service discharge papers, military personnel records reflect that the Veteran submitted a detailed Application for Separation due to dependency in September 1975 and requested a discharge from the military.

In the September 1975 Application for Separation, the Veteran stated the reason for the separation request was that his wife had been seriously injured in an automobile accident nine months prior and had not been able to work since the accident.  As a result, the Veteran became the sole wage earner for the entire household, which included the Veteran, wife, and their seven children; if the Veteran were to be transferred to Germany, then the family's financial problems would be exacerbated due to the anticipated increase in monthly expenses.  Further, the Veteran represented attempts to avoid applying for separation included applying for Compassionate Reassignment and applying for food stamps prior to submitting the Application for Separation.  The September 1975 Application for Separation also listed the names, ages, addresses, monthly income, and the general health condition of both the Veteran's parents, wife's parents, and all four of the Veteran's siblings.  In so doing, the Veteran explained that neither the parents nor siblings were able to assist in alleviating the Veteran's hardship to avoid service separation as the listed individuals either had their own families to support or were not located locally.  The Veteran further explained on the Application for Separation that separating from service would alleviate the current hardship by allowing the Veteran to obtain a job that paid a higher salary than the current military income, and would enable the Veteran to stay stateside and aid the wife's recovery.

The Veteran submitted eight exhibits in support of the September 1975 Application for Separation, including two letters from the wife's treating physician, a financial statement, statements from two friends, a statement from a prospective employer, and a statement from the Veteran.  The two letters from the wife's physician, 
Dr. W.D., dated July 1975 and August 1975, detailed the wife's mental and physical ailments, and recommended the Veteran stay in the area to aid in the wife's recovery.  The supporting statements from the Veteran's friends, A.G. and M.D., were both dated in September 1975 and notarized, both discussed observing the Veteran's financial distress precipitated by the wife's accident, and both proffered the need for a discharge from service so that the Veteran could tend to family matters.  The statement from a prospective employer was also notarized, and conveyed that the employer had offered the Veteran a bartending position upon separation from service that would allow the Veteran to earn approximately $160.00 to $170.00 per week.  The Veteran also submitted a list of household monthly financial obligations to illustrate the need to obtain a higher paying job.  Finally, the Veteran submitted his own hand-written statement, which was also notarized, asserting that the wife's former spouse had not made support payments in approximately two years.

Based on the above evidence, the Board finds the Veteran's testimony during the February 2017 Board hearing, along with similar assertions made in various statements such as the one submitted in September 2010, that the Veteran was ordered to unknowingly sign paperwork that resulted in service discharge and denying ever requesting to be discharged from service, to be not credible.  As discussed above, the September 1975 Application for Separation was very detailed, and contained personal information such as the names, addresses, ages, and monthly income of family members and relatives that could only have been provided by the Veteran.  In support of the Application for Separation, the Veteran submitted several notarized statements, including his own handwritten and notarized statement, which detailed the Veteran's need to be discharged from service due to financial and family hardships.  Moreover, the documents submitted in support of the Application for Separation were dated from July 1975 to September 1975, which tends to show that the Veteran's separation from service was not an unexpected and involuntary event.  As such, the evidence of record demonstrates that discharge from service was the result of the Veteran's request for the reasons detailed in the September 1975 Application for Separation.

Further, the lay and medical evidence of record also does not support that symptoms of the Veteran's acquired psychiatric disorder had their onset during service.  Service treatment records do not contain any complaints, diagnosis, or treatment for any mental health related symptoms or disorders.  An October 1975 Report of Medical Examination done less than one week prior to service separation found the Veteran to be psychiatrically normal.  On a corresponding Report of Medical History, the Veteran denied symptoms of trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

As discussed above, the Veteran asserted in various statements, including the one submitted in September 2010, that depression caused by the sudden and unexpected discharge from service prevented the Veteran from working for several years following service separation.  During the February 2017 Board hearing, the Veteran testified to being unemployed for four years following service separation due to depression, but had worked in a hotel for ten years thereafter; however, the evidence of record shows the reason for the unemployment for four years following service separation was because the Veteran was going to school.  An August 1976 Application for Program of Education or Training shows the Veteran sought to enter into a two year program to obtain an auto mechanic certification.  An August 1979 Request for Change of Program of Place of Training reflects the Veteran completed the auto mechanic certification program and was looking to enroll in courses to prepare for a general educational development (GED) test to obtain a high school equivalency credential.  A September 1980 Request for Change of Program or Place of Training shows the Veteran had completed the GED courses and was then seeking to earn a master's degree in business administration; however, an October 1980 Notice of Change in Student Status from the Veteran's school advised that the Veteran had not attended any classes in the Fall 1980 semester and that the Veteran stated working conditions had changed, requiring the Veteran to work almost every day, which made it impossible to attend classes.  Thus, the evidence of record demonstrates the Veteran had been attending classes following service separation until Fall of 1980 when a change in work schedule made it impossible for the Veteran to continue attending classes, and does not support the Veteran's assertion that depression had prevented the Veteran from working for the four years following service separation.

In December 2011, the Veteran underwent a VA mental health examination, the report for which shows the Veteran was diagnosed with major depressive disorder, insomnia, and anxiety.  The December 2011 VA examination report reflects the Veteran reported ongoing depression for many years following service separation, which the Veteran related to "events occurring while on active military service."  The Veteran denied any post-military legal history or behavior problems.  Upon conclusion of the December 2011 VA examination, the VA examiner opined that the Veteran's psychiatric condition is at least as likely as not incurred in or caused by military service.  The VA examiner's stated rationale was that the Veteran felt racially discriminated against while in service and had intended to have a military career.  Additionally, the Veteran's wife had been in a serious accident and the wife's psychiatrist recommended the Veteran be discharged from the military.  In a January 2012 supplemental opinion, the VA examiner clarified that the Veteran's major depressive disorder is primarily due to perceived racial discrimination by a supervisor who did not allow the Veteran to be with his wife geographically and remain in the military.

As discussed above, the weight of the evidence shows that the circumstances surrounding the Veteran's separation from service were voluntary and at the Veteran's request due to the wife's condition and for financial reasons; thus, the history reported during the December 2011 VA examination that the sole cause of depression and anxiety was because the Veteran was not permitted to remain with his wife and in the military due to racial discrimination by a supervisor is inconsistent with, and outweighed by, other contemporaneous evidence of record, so is not credible.  Moreover, the December 2011 VA examiner did not address the October 1975 service separation examination that found the Veteran psychiatrically normal or the Veteran's denial of any psychiatric symptoms upon service separation.  For these reasons, the December 2011 VA examiner relied on a factually inaccurate and incomplete history that the Veteran was suddenly and involuntarily separated from service, which history did not include that the Veteran had requested service separation in part due to financial reasons, so is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman). 

The Veteran underwent another VA examination in November 2013, the report for which reflects diagnoses of unspecified anxiety disorder and unspecified depressive disorder.  During the November 2013 VA examination, the Veteran described that his wife had been involved in a serious accident during service, and how the Veteran attempted to get transfer orders to Germany revoked in order to aid in the wife's recovery.  The Veteran reported being successful in getting the transfer orders revoked, but that another letter arrived two weeks later reinstating the transfer orders.  The Veteran described that, when inquiring about the reinstated transfer orders at the personnel department, a supervisor asked the Veteran to sign a paper, then the supervisor tore off the military insignia from the Veteran's uniform and ordered the Veteran to leave immediately or the military police would be called.  The Veteran asked what was happening and was told that he was no longer part of the military, and later realized that he was given a hardship discharge.  The Veteran reported mental health problems began after being forced out of the military and being deeply affected by the event as the Veteran had planned on having a military career but was suddenly "left in the street" instead.  Following discharge from service, the Veteran reported being unemployed for a period, then attending school from 1976-1979, and then began working at a hotel in 1980.

The November 2013 VA examination report also lists some evidence of record that the VA examiner found pertinent, including the September 1975 Application for Separation and the supporting documents submitted with the Application.  Upon conclusion of the November 2013 VA examination, the VA examiner assumed that the Veteran's claim that mental health problems emerged after being discharged from the military involuntarily by underhanded methods was supported by evidence of record indicating the Veteran's limited English proficiency at the time.  On the other hand, the VA examiner noted the record contains at least two notarized letters in support of the Veteran's discharge, which indicates a direct request from the Veteran for a discharge from service due to financial hardship.  Ultimately, the November 2013 VA examiner stated being unable to provide an opinion without resorting to mere speculation as to whether the Veteran's acquired psychiatric disorder is related to the events surrounding separation from service.  Although the November 2013 VA examination report contains a purported history that is more temporally comprehensive relative to the December 2011 VA examination report, the November 2013 VA examination report nonetheless contains a factually inaccurate history of the circumstances surrounding the Veteran's discharge from service, namely, that the discharge was implemented without the Veteran's request, knowledge, or consent; thus, the Board finds the November 2013 VA examiner's opinion is also of no probative value.  See Reonal, 5 Vet. App. at 461; Kowalski, 
19 Vet. App. at 177; Nieves-Rodriguez, 22 Vet. App. 295.

The Board has considered the Veteran's testimony during the February 2017 Board hearing that depression had its onset upon discharge from service and that the Veteran sought mental health treatment beginning in 1986 from a medical provider located in Mexico who prescribed medication to treat the depression; however, the Veteran also testified to not being able to recall what, if any, mental health disorder was diagnosed in 1986, but only that this doctor provided medication that made the Veteran feel better.  Although the Veteran testified to seeking mental health treatment shortly after service separation and that the current acquired psychiatric disorder had its onset upon service separation, he is a lay person and, under the facts of this particular case, which include contemporaneous documentation of the circumstances surrounding service separation and the Veteran's own negatively reported history at service separation and the normal psychiatric examination at service separation, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed psychiatric disorders.  The etiology of the Veteran's mental health disorders are a complex psychological etiological question dealing with the origin and progression of the psychiatric system.  While the Veteran is competent to relate any psychiatric symptoms that he experienced at any time, under the facts of this case, he is not competent to opine as to whether there is a link between the current psychiatric disorders and military service.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  Regardless, as discussed above, the evidence of record does not support the Veteran's assertion of being involuntarily and unexpectedly separated from service; thus, absent any other evidence of mental health related symptoms during service, the Veteran's testimony that depression had its onset upon service separation is outweighed by the other contemporaneous lay and medical evidence detailed above.

Based on the evidence of record, both lay and medical, the weight of the competent and credible evidence demonstrates that the Veteran's current acquired psychiatric disorder, to include depressive disorder, anxiety disorder and PTSD, is not related to or otherwise the result of active duty service.  The preponderance of the evidence demonstrates the circumstances surrounding separation from service were voluntary and that discharge from the military was granted at the Veteran's request.  As there is no other competent and credible evidence of record that supports a finding that the current acquired psychiatric disorder is the result of military service, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


